DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 3/25/2022. Claims 1, 2, 4-12, 14-17, and 19 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-9, 11, 14, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US Pub. No. 2020/0187204).
Regarding claims 1 and 11, Alriksson discloses a method an apparatus (figure 1B), comprising least one processor (figure 1B CPU); and at least one non-transitory memory (figure 1B Memory) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (paragraph 37), cause the apparatus to:
perform, by a terminal device, downlink control channel monitoring according to a first time pattern (figure 4 step 440, figure 7 step 740; paragraphs 12, 50, 67: UE monitors control region of regular slots/first time pattern); 
determine that data has been transmitted on the downlink on a number of symbols (figure 4 steps 420 and 430, figure 7 steps 720 and 730; paragraphs 48-50, 65: UE determines start of transmission and during transmission burst); 
based on the determination that the data is transmitted (figure 4 step 450, figure 7 step 750; paragraph 69; UE detects end of transmission), suspend the performing of the downlink control channel monitoring according to the first time pattern (figure 4 step 450 to step 410 (see the arrow), figure 7 step 750 and 710; paragraphs 13, 15 and 69: UE suspends monitoring the regular slots and switches to monitoring control region of mini-slots again); and 
perform downlink control channel monitoring according to a second time pattern on at least a next symbol after transmission of the data (figure 4 step 450 to step 410 (see the arrow); figure 7 steps 750 to 710; paragraphs 13, 15 and 69: UE switches to monitoring control region of mini-slots again).
Alriksson does not explicitly disclose receiving, by the terminal device, configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern, in the same embodiment.
However, in other embodiment(s), Alriksson discloses receiving, by the terminal device, configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern (paragraphs 47, 52, 57: the periodicity at which the control region of mini-slots occur is given to the UE as part of higher layer signaling, for example RRC signaling, either dedicated or broadcast. This example focus on transmission from a gNB; mini-slots configuration can be signaled dynamically using a common channel (C-PDCCH) or through RRC signaling, UE is configured to monitor the control region of mini-slots, every two OFDM symbols; paragraph 51: in one embodiment, the UE is configured to monitor the control channel with a periodicity of once every 7th OFDM symbol when monitoring for regular slots; paragraph 60: in addition, the UE may take or receive information transmitted on C-PDCCH, regarding if a particular time interval (slot or mini-slot) is allocated for downlink or uplink; paragraph 63: the gNB configuration, used for configurating the UE, also enables monitoring of certain DCI formats for the respective cases of mini-slot and slot control region).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Alriksson receiving, by the terminal device, configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern.
The motivation would have been for reducing power consumption and other resource consumption (paragraph 10).
 
  	Regarding claims 4 and 14, all limitations of claims 1 and 11 are disclosed above. Alriksson teaches performing the downlink control channel monitoring on at least the next symbol after the transmission of the data based on at least one of a set of configuration parameters of the downlink control channel monitoring associated to at least one of the first time pattern  or a second time pattern (paragraphs 47, 52, 55, 56, 60, 61, 63: resuming monitoring control region of mini-slots based on information from C-PDCCH or RRC signaling).
Regarding claims 6 and 16, all limitations of claims 1 and 11 are disclosed above. Alriksson further teaches the determination that the data is transmitted is based on at least one of detecting a downlink assignment intended for the terminal device on the downlink control channel (paragraphs 47, 52, and 60, 63: reading the C-PDCCH).
Regarding claims 7 and 17, all limitations of claims 1 and 11 are disclosed above. Alriksson further teaches determining, by the terminal device, that downlink transmission has ended; and based on the determination that the downlink transmission has ended, suspending the downlink control channel monitoring according to a second time pattern (figure 4 step 450; paragraph 55, 69: UE resumes monitoring mini-slots, stop slot monitoring).
Regarding claim 8, all limitations of claim 1 are disclosed above. Alriksson further teaches determining, by the terminal device, that there is no downlink transmission from a base station; and based on the determination that there is no downlink transmission from the base station, performing the downlink control channel monitoring according to the first time pattern (figure 4 step 450; paragraph 55: determine the end of transmission, UE resumes monitoring mini-slots).
Regarding claim 9, all limitations of claim 1 are disclosed above. Alriksson further teaches the first time pattern has more than one downlink control channel monitoring occasion per slot and a second time pattern follows slot periodicity (paragraphs 12, 47, 51: slots and min-slots patterns; every two or seven symbols).

Claims 2, 5, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US Pub. No. 2020/0187204) in view of Takeda et al. (US Pub. No. 2021/0120574).
Regarding claims 2 and 12, all limitations of claims 1 and 11 are disclosed above. Alriksson does not teach but Takeda discloses performing downlink control channel monitoring according to a second time pattern at least for one next slot after the end of the transmission of the data (paragraphs 40 and 41 in view of figure 4a/b: UE monitors PDCCH of different beam maybe one or more slots (2nd pattern). Figure 4a/b show DCI#2 (2nd pattern slot) monitored after transmission of data#1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Alriksson performing downlink control channel monitoring according to a second time pattern at least for one next slot after the end of the transmission of the data.
The motivation would have been to monitor PDCCH in more than one beams (paragraph 40).
Regarding claims 5 and 15, all limitations of claims 1 and 11 are disclosed above. Alriksson does not teach but Takeda discloses the data is transmitted on physical downlink shared channel (paragraphs 5 and 120: PDSCH for data transmission).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Alriksson the data is transmitted on physical downlink shared channel.
The motivation would have been for bandwidth saving.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US Pub. No. 2020/0187204) in view of “On the mini-slot design in NR”, R1-1701052, hereinafter R1-1701052.
Regarding claim 10, all limitations of claim 1 are disclosed above. Alriksson does not teach but R1-1701052 discloses the downlink control channel monitoring is performed on an unlicensed band (page 1 section 1, last sentence, section 2.4: PDCCH monitoring for mini-slots in unlicensed band).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Alriksson the downlink control channel monitoring is performed on an unlicensed band.
The motivation would have been for any spectrum band in NR 5G system (section 1 introduction).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin et al. (US Pub. No. 2019/0081821) in view of Alriksson et al. (US Pub. No. 2020/0187204).
Regarding claim 19, Bendlin discloses an apparatus (figure 2), comprising least one processor (figure 2 Processor 208); and at least one non-transitory memory (figure 2 memory 206) including computer program code (paragraph 96), the at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to: 
transmit a first downlink assignment for at least one terminal device on a downlink control channel (figure 1 downlink control channel 130; paragraph 38) transmit data on a downlink shared channel associated to the first downlink assignment (figure 1 downlink shared channel 131; paragraph 38); 
transmit a second downlink assignment on a downlink control channel monitoring for the at least one terminal device on at least the next symbol after transmission of the data (figure 1 downlink control channel 140; paragraph 38; paragraph 20: PDCCH in first slot, first 1-3 symbols); and 
transmit a third downlink assignment for at least one terminal device on a downlink control channel (figure 1 downlink control channel 150; paragraph 38).
Bendlin does not explicitly discloses a monitoring occasion of a first time pattern; on a monitoring occasion of a second time pattern;  wherein the first time pattern has more than one downlink control channel monitoring occasion per slot and said second time pattern follows slot periodicity; and transmit configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern.
Bendlin teaches an UE receives from base station first and second CORESET, each corresponds to a DCI format in which can be associated with either slot transmission or min-slot transmission, and the UE monitors for PDCCH transmissions from the base station according to a given CORESET configuration (paragraphs 47-54). Paragraph 54 also discloses PDCCH transmission in slot/symbol with value of 0 for slot transmission and 1 for mini-slot transmission.
In the same field of endeavor, Alriksson discloses monitoring occasion of first time pattern and monitoring occasion of second time pattern and switching between first and second time patterns and vice versa; wherein the first time pattern has more than one downlink control channel monitoring occasion per slot and said second time pattern follows slot periodicity (figure 4 and paragraphs 12, 47, 48-55, and 63); and transmit configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern (paragraphs 47, 52, 57: the periodicity at which the control region of mini-slots occur is given to the UE as part of higher layer signaling, for example RRC signaling, either dedicated or broadcast. This example focus on transmission from a gNB; mini-slots configuration can be signaled dynamically using a common channel (C-PDCCH) or through RRC signaling, UE is configured to monitor the control region of mini-slots, every two OFDM symbols; paragraph 51: in one embodiment, the UE is configured to monitor the control channel with a periodicity of once every 7th OFDM symbol when monitoring for regular slots; paragraph 60: in addition, the UE may take or receive information transmitted on C-PDCCH, regarding if a particular time interval (slot or mini-slot) is allocated for downlink or uplink; paragraph 63: the gNB configuration, used for configurating the UE, also enables monitoring of certain DCI formats for the respective cases of mini-slot and slot control region).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Alriksson a monitoring occasion of a first time pattern; on a monitoring occasion of a second time pattern;  wherein the first time pattern has more than one downlink control channel monitoring occasion per slot and said second time pattern follows slot periodicity; and transmit configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern.
The motivation would have been for reducing power consumption and other resource consumption (paragraph 10).
 
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
In pages 8-11 of Remark, regarding claims 1 and 11, the Applicant argues that Alriksson fails to teach “receiving, by the terminal device, configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern.” Examiner respectfully disagrees.
As explain in the 35 U.S.C. 103 rejection, Alriksson discloses said limitations in paragraphs 47, 50, 51, 60, and 63.
In pages 11-16 of Remark, regarding claim 19, the Applicant argues that Alriksson fails to teach “receiving, by the terminal device, configuration parameters for downlink control channel monitoring according to a first time pattern and a second time pattern.” Examiner respectfully disagrees.
As explain in the 35 U.S.C. 103 rejection, Alriksson discloses said limitations in paragraphs 47, 50, 51, 60, and 63.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karaki et al. (Us Pub. No. 2020/0351923) discloses start of mini-slot determination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466